DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 101 rejections
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. For example, applicant argues “a technical effect of incorporating a gyro sensor in this manner is that an angle of incidence of the ultrasound probe may be determined in real-time, thus facilitating adjustment of a steering angle of the ultrasound probe for optimal imaging of the tendon in order to generate desirable images for training the network. Applicant submits that his advantageously results in a machine learning improvement” (REMARKS pg. 9). Examiner respectfully disagrees in that the incorporation of the ultrasound probe having a gyro sensor is merely included as part of a routine data gathering step of “acquiring an ultrasound image” and does not provide additional elements which amount to significantly more than the judicial exception nor incorporate the judicial exception into a practical application. 

Regarding 112 rejections
Examiner notes the 112(b) rejections of claim 8 regarding “a plurality of sample images”, “a most similar sample image”, “obtaining a degree of damage”, “the degree of damage of the tendon” are withdrawn in view of the amendments to the claims.
Examiner notes the 112(b) rejections of claim 11 regarding “the neural network is trained” is withdrawn in view of the amendments to the claims. 
Regarding the rejections of claim 8 with respect to “receiving a particular ultrasound image”, “a particular tendon”, “determining a degree of damage of the particular tendon” and claim 11 with respect to “a respective sample tendon”, “the sample tendon” and “a sample degree of damage”, applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
For example, applicant argues “the degree of damage of the tendon depicted by the acquired ultrasound image” is distinct from both the ‘degree of damage of the tendon depicted by the sample image having the greater similarity to the acquired ultrasound image’ and the ‘degree of damage of the particular tendon depicted by the particular ultrasound image’ as each degree of damage of a tendon pertains to a different image. Examiner notes that it is not fully clear how/if the degree of damage of the particular tendon depicted by the particular ultrasound image is distinct from the degree of damage of the tendon depicted by the acquired ultrasound image. For example, when looking at fig. 2 it appears that the degree of damage 230 is determined from the acquired ultrasound imaging data of 210. There does not appear to be acquisition/reception of two separate ultrasound images (e.g. an acquired ultrasound image and a particular ultrasound image which is distinct from the acquired ultrasound image). For these reasons, it is not clear if the particular ultrasound image, particular tendon, and degree of damage of the particular tendon depicted by the particular ultrasound image are different from the acquired ultrasound image previously recited. Finally regarding “a tendon depicted by the sample image” because there are no modifiers to the limitation “tendon” it remains unclear if this is the same tendon depicted by the acquired ultrasound image or a different tendon. 
Applicant further argues, “each of the plurality of sample images depicts a sample tendon” (e.g. not including the tendon associated with the acquired image, the tendon associated with the sample image having the greater similarity to the acquired ultrasound image, or the particular tendon)” (REMARKS pg. 10). Examiner respectfully disagrees in that it is unclear how the sample tendons would exclude the tendon associated with the sample image of claim 8 since the tendon is associated with the sample image. In other words, if the tendon of claim 8 is excluded from the sample tendons, it is unclear how the degree of damage of the tendon depicted by the sample image of claim 8 could be performed if the tendon depicted by the sample image is not included in the sample tendons of claim 11. 
Applicant further argues “each sample tendon is associated with a sample degree of damage” (E.g. not including the recited “degree of damage of the tendon depicted by the acquired ultrasound image”, “degree of damage of the tendon depicted by the sample image having the greater similarity to the acquired ultrasound image,” or “the degree of damage of the particular tendon depicted by the particular ultrasound image”) (REMARKS pg. 10). Examiner respectfully disagrees in that firstly the claim does not recite “each sample tendon”, but rather “the sample tendon” thus the rejection of claim 11 is maintained with respect to the sample tendon, for not specifying which sample tendon is being referred to. Additionally examiner notes that it remains unclear how the sample degree of damage could exclude the degree of damage of the tendon depicted by the sample image having the greater similarity to the acquired ultrasound image. In other words, if the degree of damage of the tendon depicted by the sample image is excluded, it is unclear how it could be obtained in the method of claim 8. 

	Regarding 103 rejections
	Applicant’s arguments with respect to claims 8-13 have been considered but are moot in view of the new grounds of rejection. Examiner notes that while Lillistrale and Yan are still relied upon, the specific features being argued (e.g. the use of a gyro sensor/visualization of steering angle) are taught by a new reference/teaching.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In a test for patent subject matter eligibility, these claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step2A, Prong I, independent claim 8 is found to be directed towards a judicial exception (abstract idea).  In this instance, claim 8 recites the limitations “selecting, from a plurality of images, a most similar sample image to the ultrasound image”, “obtaining a degree of damage of a tendon depicted by the most similar sample”, “determining the degree of damage of the tendon depicted by the ultrasound image based on the degree of damage of the tendon depicted by the most similar sample image”, “receiving a particular ultrasound image depicting a particular tendon”, “determining a degree of damage of the particular tendon depicted by the particular ultrasound”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea). In other words, a person could reasonably select a most similar sample image to the ultrasound image, obtain a degree of damage of a tendon depicted by the most similar sample image, and determine the degree of damage of the tendon based on the obtained degree of damage (e.g. using observation, evaluation, judgment, opinion etc.). Additionally, a person could reasonably receive a particular ultrasound image (e.g. by looking at the image or observation) and determine the degree of damage using the method steps of selecting, obtaining, and determining, as described above (e.g. evaluation, judgment, opinion). Examiner notes that with the exception of generic computer implemented steps (“training a neural network to determine” and “determining….using the trained neural network”), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (2106.04(a)). 
As determined under Step 2A, Prong 1 a judicial exception is present in independent claim 8, therefore, the claim must be reviewed under Step 2A, Prong II to determine patent eligibility. 
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. Independent claim 8 recites the following additional elements:
Acquiring an ultrasound image of a tendon with an ultrasound probe having a gyroscope sensor incorporated therein.
Training a neural network to determine a degree of damage of a tendon depicted by an ultrasound image
The additional element in independent claim 8 is not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these elements are seen as insignificant extra-solution activity and generic computer implemented steps to perform an abstract idea. For example, acquiring an ultrasound image of the tendon is considered mere data gathering which is found to be insignificant extra-solution activity and training the neural network to perform the judicial exception is merely applying the judicial exception to a generic computer algorithm (i.e. a neural network)
As determined under step 2A Prong II the judicial exceptions are not integrated into a practical application by additional elements of independent claim 8, therefore the claims must be interpreted under Step 2B to determine patent eligibility.
Independent claim 8 recites the following additional elements:
Acquiring an ultrasound image of a tendon with an ultrasound probe having a gyroscope sensor incorporated therein
Training a neural network to determine a degree of damage of a tendon depicted by an ultrasound image
The additional elements of Independent claim 8 does not amount to significantly more than the judicial exception. The step of acquiring an ultrasound image of a tendon is considered mere data gathering and the step of training the neural network is merely applying the judicial exception to a generic machine learning algorithm as described above. As an example, that Piatrou (US 10,674,972 B1) discloses a neural network is trained using conventional neural network training methods (see Col. 8 lines 1-8), thus neural networks as well as training of neural networks are routine and well known in the art of machine learning. Additionally there is no improvement to the functioning of the computer nor technological field of machine learning, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent eligibility, independent claim 8 remains directed towards an abstract idea which is not integrated into a practical application and does not amount to significantly more, thus the claim is not patent eligible.

Dependent claims 9-13 further limit the method of claim 8. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. In this instance, dependent claims 9-13 are directed to additional limitations which either (1) encompass abstract ideas consistent with those identified above (claims 11, 12, and 13 which further comprise limitations encompassing an abstract idea of receiving the plurality of sample images and further limit the sample degrees of damage which are associated with the sample images), (2) specify non-specific computer software (e.g. claim 9 which further limits the generic computer implemented machine learning algorithm in which the abstract ideas are applied), (3) represent insignificant post-solution activity (e.g. claim 10 which recites displaying the particular ultrasound image)
Examiner notes that with the exception of generic computer-implemented steps (i.e. the neural network is trained), there is nothing additional in the dependent claims that preclude the limitation from being performed by a human, mentally or with a pen and paper, thus the dependent claims are considered to be directed towards a judicial exception (MPEP 2106.04(a)).
The cited dependent claims do not include additional elements that integrate the judicial exceptions into practical application nor are they sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field of machine learning, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Thus under steps 2A Prong I, 2A Prong II, and 2B these claims are not patent eligible.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a tendon depicted by the sample image”. It is unclear if this is the same tendon or a different tendon. For examination purposes, it has been interpreted to mean any tendon, however, clarification is required. 
Claim 8 recites the limitation “receiving a particular ultrasound image”. It is unclear if this is the acquired ultrasound image or a different ultrasound image. For examination purposes, it has been interpreted to mean any ultrasound image, however, clarification is required. 
Claim 8 recites the limitation “a particular tendon”. It is unclear if this is the tendon of line 2, line 12, or a different tendon. For examination purposes, it has been interpreted to mean any tendon, however, clarification is required. 
Claim 8 recites the limitation “determining a degree of damage of the particular tendon”. It is unclear if this is the same degree of damage of the tendon depicted by the acquired ultrasound image or a different degree of damage. For examination purposes, it has been interpreted to mean any degree of damage, however, clarification is required.. 
Claim 11 recites the limitation “a respective sample tendon”. It is unclear if this includes the tendon depicted by the sample image of claim 8 or if it is different. Examiner notes that the tendon depicted in the sample image of claim 8 would appear to be included in the plurality of respective sample tendons in order to perform the step of determining.  For examination purposes, it has been interpreted to mean any respective sample tendon, however, clarification is required.
Claim 11 recites the limitation “the sample tendon”. It is unclear which sample tendon the limitation is referring to. For examination purposes, it has been interpreted to mean any sample tendon, however, clarification is required. 
Claim 11 recites the limitation “a sample degree of damage”. It is unclear if this is the degree of damage of the tendon depicted in the sample image or includes the degree of damage of the tendon depicted in the sample image. For examination purposes, it has been interpreted to mean any sample degree of damage, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale et al. (US 20190122361 A1), hereinafter Lilliestrale in view of Yan et al. (US 20180089840 A1), hereinafter Yan and Pelissier et al. (US 20170105701 A1), hereinafter Pelissier. 
Regarding claim 8,
Lilliestrale teaches a method, comprising:
Acquiring an ultrasound image of a tendon (at least fig. 8 (800) and corresponding disclosure in at least [0117] which discloses the medical image data 800 may be ultrasound images and may be captured (i.e. acquired) during a process of scanning images through different layers of the anatomical joint or part of it and Abstract which discloses a plurality of anatomical structures in the anatomical joint and [0014] which discloses the anatomical structures may include a tendon) with an ultrasound probe (at least fig. 1 (130) and corresponding disclosure in at least [0052]. Examiner notes that ultrasound images would necessarily be acquired with an ultrasound probe)
Training a machine learned system ([0057] which discloses a machine learning system may be trained using images where damage has been manually marked, and may thereby learn to correlate different types of features and/or deviations in the images with damage) to determine a degree of damage of the tendon depicted by the acquired ultrasound image (at least fig. 8 (840) and corresponding disclosure in at least [0123] and [0057] which discloses using a machine learning system in determining a damage to the at least one of the plurality of anatomical structures (e.g. tendon [0014]). Examiner notes any damage determined is necessarily a degree of damage), wherein determining the degree of damage of the tendon depicted by the acquired ultrasound image comprises: 
Obtaining a degree of damage of a tendon depicted by a template ([0056] which discloses making a comparison of an identified tissue part in a damage image with a template representing a predefined damage pattern for an anatomical joint. Examiner notes the predefined damage pattern is considered a degree of damage of a tendon depicted by the template) 
Determining the degree of damage of the tendon depicted by the acquired ultrasound image based on the degree of damage of the tendon depicted by the template ([0056] which discloses such a determination may include comparing a detected irregular shape or detected intensity with a template representing a predefined damage pattern of an anatomical joint) 
Receiving a particular ultrasound image depicting a particular tendon (at least fig. 8 (820 or 830) and corresponding disclosure in at least [0121]); and
Determining a degree of damage of the particular tendon depicted by the particular ultrasound image using the trained machine learned system (at least fig. 8 (840) and corresponding disclosure in at least [0123] and [0057] which discloses the using the machine learning system in determining damage to the at least one of the plurality of anatomical structures (i.e. tendon) in the anatomical joint)
Lilliestrale further teaches wherein the machine learned system is trained with a plurality of sample images ([0057] which discloses the machine learned system may be trained using images where damage has been manually marked) and correlating different types of features and/or deviations in images with damage ([0057])
It is not clear if the machine learned system is a neural network. Additionally, Lilliestrale fails to explicitly teach wherein determining a degree of damage comprises:
Selecting, from the plurality of sample images, one of the sample images that has a greater similarity to the acquired ultrasound image than the rest of the plurality of sample images; 
Obtaining a degree of damage of a tendon depicted by the most similar sample image having the greater similarity to the acquired ultrasound image; and 
Determining the degree of damage of the tendon depicted by the acquired ultrasound image based on the degree of damage of the tendon depicted by the sample image having the greater similarity to the acquired ultrasound image; 
Yan, in a similar field of endeavor involving medical image analysis, teaches training a neural network 
Yan, in a similar field of endeavor involving medical image analysis, teaches training a neural network to determine a condition of an anatomical region of interest ([0039] which discloses the second classifier is trained to determine a probability of a disease which may be 100% as disclosed in [0039] and [0043] which discloses the first and second trained classifiers are convolutional neural network (CNN) classifiers) depicted by an ultrasound image ([0021] which discloses the image may be a medical image collected by ultrasound), wherein determining the condition comprises: 
Selecting, from a plurality of sample images, one of the plurality of sample images that has a greater similarity to the ultrasound image (at least fig. 4 (414) and corresponding disclosure in at least [0055] which discloses retrieving one or more similar image volumes and [0041] which discloses the image retrieval module uses the first  and second classifiers to retrieve images from database 209 (i.e. sample images) that are most similar to a query image (i.e. the ultrasound image)) than the rest of the plurality of sample images (Examiner notes that in selecting one similar volume image as disclosed in [0055] it would necessarily have greater similarity to the ultrasound image than the rest of the plurality of sample images)
Obtaining a condition of the anatomical region of interest depicted by the sample image having the greater similarity to the acquired ultrasound image ([0056] which discloses indications of associated conditions or disease from the retrieved images (i.e. the sample image(s) that are the most similar))
Determining the condition of the anatomical region depicted by the ultrasound image based on the condition of the anatomical region of interest depicted by the most similar sample image ([0056] which discloses the report relates the query image volume to the retrieved image volumes as evidence for supporting a diagnostic decision and [0039] which discloses probability of a disease may be 100%, thus a determination is made of the disease/condition)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lilliestrale to include the neural network of Yan in order to provide a system requiring minimal preprocessing (Yan [0037]). Such a modification amounts to merely a simple substitution of one known machine learning system for another yielding predictable results with respect to image analysis rendering the claim obvious (MPEP 2143). 
It would have been further include selecting, from the plurality of sample images, a most similar sample image as taught by Yan in order to ensure the damage determination takes into account similarity between the ultrasound images and the images which have been manually marked in Lilliestrale.

Lilliestrale fails to explicitly the ultrasound probe a gyro sensor incorporated therein, wherein the gyro sensor provides feedback to determine a steering angle of the ultrasound probe which is presented to a user in real-time so that the user can optimize the acquired ultrasound image. 
Pelissier, in a similar field of endeavor involving ultrasound imaging, teaches acquiring an ultrasound image with an ultrasound probe (at least fig. 8 (103) and corresponding disclosure in at least [0063]) having a gyro sensor (at least fig. 8 (900) and corresponding disclosure in at least [0147]) incorporated therein ([0147] which discloses one or more sensors integrated into probe 103 such as a gyroscope), wherein the gyro sensor provides feedback to determine a steering angle of the ultrasound probe which is presented to a user in real-time ([0152] which discloses apparatus 100A provides a display which depicts both a current (i.e. real-time) position and orientation of the probe) so that the user can optimize the acquired ultrasound image ([0152] which discloses the user can see when he has achieved the suggested (i.e. optimized) position)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Lilliestrale to include a gyro sensor and providing feedback as taught by Pelissier in order to ensure the proper position of the target anatomy is provided for determining the degree of damage enhancing the accuracy of the system. 

Regarding claim 9,
Yan, as applied with respect to claim 8, further teaches wherein the trained neural network is a convolutional neural network ([0040]).

Regarding claim 11,
Lilliestrale further teaches further comprising:
Receiving the plurality of sample images (Examiner notes the images must be received in order to train the machine learning system), each of the plurality of sample images depicting a respective sample tendon ([0057] which discloses the machine learning system determines damage to the at least one of the plurality of anatomical structures and is trained using images where damage has been manually marked. Examiner thus notes in order to manually mark the damage for the training images, a respective sample tendon (i.e. anatomical structure) is thus depicted in each of the sample images), the sample tendon being associated with a sample degree of damage ([0057] which discloses the images have damage manually marked (thus a sample degree of damage) is associated),
Wherein training the neural network is based on the received plurality of sample images ([0057])
Examiner notes in the modified system when determining a degree of damage training the neural network of Yan would be based on the plurality of sample images of Lillistrale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale, Yan, and Pelissier as applied to claim 8 above, and further in view of Tomii et al. (US 20210319880 A1), hereinafter Tomii.
Regarding claim 10,
Lilliestrale, as modified, teaches the elements of claim 8 as previously stated. Lilliestrale further teaches displaying the particular ultrasound image ([0048] which discloses the displayed medical image) Lilliestrale, as modified, fails to explicitly teach further comprising displaying the particular ultrasound image while providing the most similar sample image for comparison.
Tomii, in a similar field of endeavor involving ultrasonic image analysis, teaches displaying a particular ultrasound image (at least fig. 3B (40) and corresponding disclosure in at least [0088] and [0055] which discloses an ultrasonic image diagnostic device for generating the medical image) while providing a most similar sample image for comparison (at least fig. 3B (44) and corresponding disclosure in at least [0089] and [0024] which discloses the comparison image (44) with high degree of similarity can be selected and then displayed) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Lilliestrale, as currently modified, to include displaying the particular ultrasound image as taught by Tomii in order to allow the visualize the similarity and allow for the user to see how the ultrasound image changes as the probe is manipulated. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale, Yan, and Pelissier as applied to claim 11 above, and further in view of Mahfouz et al. (US 20100198067 A1), hereinafter Mahfouz.
	Regarding claim 12,
 	Lilliestrale, as modified, teaches the elements of claim 11 as previously stated. Lilliestrale, as modified, teaches wherein the sample degrees of damage include complete tendon damage (Examiner notes that a complete tendon damage would be determined as damage in the modified system)
Lilliestrale, as modified, fails to explicitly teach wherein the sample degrees of damage of the plurality of sample images range from no tendon damage to complete tendon damage.
	Mahfouz, in a similar field of endeavor involving medical image analysis, teaches training a neural network with sample data comprising degrees of damage ranging from no damage to complete damage ([0067] which discloses a neural network formulates a classifier using a training set corresponding to normal and injured knee joist. Examiner notes that complete damage would be included in the injured data)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Lilliestrale, as currently modified, to include a range as taught by Mahfouz in order to allow the system to not only identify damaged tendons, but healthy tendons as well, such that healthy subjects are provided a proper diagnosis. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale, Yan, and Pelissier as applied to claim 11 above, and further in view of Silberman et al. (US 20210052251 A1), hereinafter Silberman.
Regarding claim 13,
	Lilliestrale, as modified, teaches the elements of claim 11 as previously stated. Lilliestrale further teaches wherein each of the sample degrees of damage of the plurality of sample images is determined manually ([0057]).
	It would appear that the manual marking of the damage is done by a professional, however, this is not explicitly disclosed. 
	Nonetheless, Silberman, in a similar field of endeavor involving medical image processing, teaches training data may be labeled manually by a professional ([0033])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Lilliestrale, as currently modified to include manually labeling the training images by a professional as taught by Silberman, in order to ensure the sample images are accurately marked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak (US 20210391076 A1) teaches a neural network configured to search a similar pathological image and output the diagnosis result associated with the similar pathological image ([0005] which discloses the autoencoder is a neural network [0020] which discloses searching for a feature of a similar pathological image similar to the query pathological image by an autoencoder and [0072] which discloses the diagnosis result of the reconstructed pathological image output from the diagnostic neural network)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793